Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants have amended claims 1-11 and 23 and added new claim 28 in the amendment filed on November 19, 2020.  The claims 1-16 and 22-28 are considered allowable.


EXAMINER'S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Peter Malen on February 16, 2021.

2.	The application has been amended as follows:
	Delete the phrase “or prevention” in claims 23 and 28.
Amend the phrase “at least one compound according to claim 1” so that it now reads “at least one compound of formula (I)” in claim 22.
	


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a compound having the Formula 
    PNG
    media_image1.png
    189
    226
    media_image1.png
    Greyscale
wherein all variables are defined in claim 1. The closest prior art is Day-Lollini, et al. (WO 03/057202 A1) which teaches compounds such as 
    PNG
    media_image2.png
    189
    256
    media_image2.png
    Greyscale
but does not teach three methoxy groups or 2 methoxy and 1 hydroxy groups substituted on the phenyl ring as seen in the instant claims.  The novelty of the claimed invention is the presence of R1 on the phenyl ring wherein the phenyl group could be a trimethoxy phenyl or a dimethoxy and 1 hydroxy phenyl group which is not found in the prior art.  The compound having the above Formula is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Shawquia Jackson/
Primary Examiner, Art Unit 1626